United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1051
                        ___________________________

                                 Robert K. Rickman

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: June 9, 2022
                               Filed: June 15, 2022
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Robert Rickman appeals the district court’s1 adverse grant of summary
judgment in his pro se Federal Tort Claims Act (FTCA) action. Upon careful de novo
review, see Shanner v. United States, 998 F.3d 822, 824 (8th Cir. 2021) (standard of

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Judge
for the Southern District of Iowa, now retired.
review), we affirm. We agree with the district court that Rickman was required to
offer expert testimony to prove his medical malpractice claims under California and
Iowa law, as the relevant standards of care for prescribing a psychotropic medication
and for treating his eye condition were not established by the evidence of record, and
were not obvious to or within the common understanding of a layman. See id. (when
analyzing FTCA actions, courts apply substantive law of state in which events giving
rise to complaint occurred); Graeve v. Cherny, 580 N.W.2d 800, 801-02 (Iowa 1998)
(expert testimony is ordinarily required to establish prima facie case of medical
malpractice, unless physician’s lack of care is so obvious as to be within
comprehension of layman); Johnson v. Superior Ct., 49 Cal. Rptr. 3d 52, 58 (Cal. Ct.
App. 2006) (in medical malpractice case, expert testimony is required to prove or
disprove that defendant performed in accordance with standard of care, unless
negligence is obvious to layperson). We reject Rickman’s argument that the expert-
testimony requirement violated his equal protection rights, either by treating indigent
litigants differently than wealthy litigants, see Kennis v. Mercy Hosp. Med. Ctr., 491
N.W.2d 161, 167 (Iowa 1992) (rejecting argument that statute requiring timely
disclosure of expert testimony in medical malpractice cases violated Equal Protection
Clause by discriminating against plaintiffs without money), or by treating medical
malpractice plaintiffs differently than other tort plaintiffs, see DiAntonio v.
Northampton-Accomack Mem’l Hosp., 628 F.2d 287, 291 (4th Cir. 1980) (different
treatment of medical malpractice plaintiffs from other tort plaintiffs is not denial of
equal protection).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-